Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Voigt, Jr. (Reg. No. 47,159) on 06/03/2021.

The application has been amended as follows: 
after “for” (claim 1, line 4), insert --  said  --;
after “for” (claim 8, line 6), insert --  said  --;
after “for” (claim 15, line 7), insert --  said  --;
	after “processed” (claim 3, line 2), insert --  new  --;
	after “processed” (claim 4, line 2), insert --  new  --;
after “processed” (claim 10, line 2), insert --  new  --;
	after “processed” (claim 11, line 2), insert --  new  --;
after “processed” (claim 17, line 1), insert --  new  --;
	after “processed” (claim 18, line 2), insert --  new  --;

35 USC 101 Considerations:
Examiner notes that the specification details that a “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves …” (specification; p. 8, paragraph 32).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method for facilitating inter-proxy communication via an existing protocol, the method comprising:
receiving a message by a proxy using a protocol;
defining a new message header for said inter-proxy communication, wherein said new message header is to be utilized by one or more subsequent proxies;
adding said new message header to an existing header section of said message;
adding an action item and/or a notification in said newly added message header of said message, wherein said action item and said notification are only relevant for said one or more subsequent proxies; and
transmitting said message to a subsequent proxy using said protocol.

Independent Claim 8:

receiving a message by a proxy using a protocol;
defining a new message header for said inter-proxy communication, wherein said new message header is to be utilized by one or more subsequent proxies;
adding said new message header to an existing header section of said message;
adding an action item and/or a notification in said newly added message header of said message, wherein said action item and said notification are only relevant for said one or more subsequent proxies; and
transmitting said message to a subsequent proxy using said protocol.

Independent Claim 15
15.	A system, comprising:
a memory for storing a computer program for facilitating inter-proxy communication via an existing protocol; and
a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising:
receiving a message by a proxy using a protocol;
defining a new message header for said inter-proxy communication, wherein said new message header is to be utilized by one or more subsequent proxies;
adding said new message header to an existing header section of said message;
adding an action item and/or a notification in said newly added message header of said message, wherein said action item and said notification are only relevant for said one or more subsequent proxies; and
transmitting said message to a subsequent proxy using said protocol.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made in the Appeal Brief, arguments discussed in the interview on 07/14/2020, and arguments made on 07/15/2020.  In part, these arguments included Applicant’s representative arguing that the present invention deals with piggybacking a header onto an existing header in order to specifically deal with inter-proxy communications at subsequent proxies that the existing header communicates with.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/